DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 11,281,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention in the present application are broad and are anticipated by the claim limitation of the U.S. Patent No. 11,281,340.
See table below :
Claim 15 of present application 
Claim 1 of U.S. Patent No. 11,281,340
An apparatus, comprising: a stack of layers, the stack including: a touch sensor layer of the stack of layers; an antenna layer of the stack of layers; and a shield layer located between the touch sensor layer and the antenna layer
An apparatus, comprising: a touch sensor; a first antenna; a shield structure positioned between the touch sensor and the first antenna such that the shield structure shields portions of the touch sensor; 

and at least one radio frequency transparent section incorporated into the shield; wherein the radio frequency transparent section allows radio frequency to pass through the shield structure and the touch sensor.


Claim 16 of the present application
Claim 3 of U.S. Patent No. 11,281,340
The apparatus of claim 15, wherein the touch sensor layer is a mutual capacitance sensor.
The apparatus of claim 2, wherein the touch sensor includes a mutual capacitance intersection between a first electrode and a second electrode; and the radio frequency transparent section is offset from the mutual capacitance intersection.


Claim 18 of the present application
Claim 1 of U.S. Patent No. 11,281,340
The apparatus of claim 15, wherein the shield includes at least one radio frequency transparent section.
at least one radio frequency transparent section incorporated into the shield; 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation " the at least one radio frequency transparent section overlaps an anti-node formed by the first set of electrodes and the second set of electrodes" in 2-3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub 2014/0253830).

With respect to claim 1, Li discloses an apparatus, (fig. 8; touch display apparatus 40) comprising: a stack of layers, (fig. 8; apparatus 40 comprises stack of layers 300, 42 and 44) the stack including: a touch sensor in at least one sensor layer of the stack of layers, (fig. 8; the stack includes touch panel 300) the touch sensor having a first set of electrodes and a second set of electrodes, where the first set and the second set are electrically isolated from one another; (par 0035; discloses touch sensing electrodes 120 are disposed on the first area 112, and each includes a plurality of first series 122 and a plurality of second series 124; par 0036; discloses the first sensing string 122 and the second sensing string 124 are electrically independent to each other. Therefore, the first sensing string 122 and the second sensing string 124 can be separated through multiple insulation patterns 160) an antenna in an antenna layer of the stack of layers; (fig. 8; antenna 44) and a shield located between the at least one sensor layer and the antenna layer (fig. 8; shield layer 42 disposed between the touch sensor 300 and antenna 44).


With respect to claim 11, Li discloses wherein the first set of electrodes and the second set of electrodes are formed on the same layer (par 0033; discloses the touch sensing electrodes 120, the transmission lines 130, the decoration layer 140 and the passivation layer 150 are all configured on the flexible substrate 110).

With respect to claim 12, Li discloses wherein the stack of layers includes a pixel layer adjacent to the at least one sensor layer (par 0040; discloses Referring to FIG. 1A and FIG. 2, the touch display apparatus 10 includes the aforementioned touch panel 100 and a display panel 200; fig. 2; discloses the display panel 200 and touch panel 100 are formed in an overlapping manner which means the pixels of the display are adjacent to touch sensor layer).

With respect to claim 15, Li discloses an apparatus, (fig. 8; touch display apparatus 40) comprising: a stack of layers, (fig. 8; apparatus 40 comprises stack of layers 300, 42 and 44) the stack including: a touch sensor layer of the stack of layers (fig. 8; the stack includes touch panel 300) an antenna layer of the stack of layers; (fig. 8; antenna 44) and a shield layer located between the touch sensor layer and the antenna layer (fig. 8; shield layer 42 disposed between the touch sensor 300 and antenna 44).

With respect to claim 16, Li discloses wherein the touch sensor layer is a mutual capacitance sensor (par 0033; discloses the touch sensing electrodes 120 can be mutual capacitance type).

With respect to claim 17, Li discloses wherein the touch sensor layer is a self-capacitance sensor (par 0033; discloses the touch sensing electrodes 120 can be self-capacitance type).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 10, 13-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub 2014/0253830) in view of Mishina et al (US Pub 2011/0169770).

With respect to claim 2, Li doesn’t expressly disclose wherein the shield includes at least one radio frequency transparent section;
In the same field of endeavor, Mishina discloses antenna embedded input device  where the shield layer disposed between the touch layer and antenna layer includes at least one radio frequency transparent section (fig. 4; shield layer 40; par 0090; discloses the shield electrodes 42 may have layered main body portions 44 made of a conductive material, and, the main body portions 44 may be provided with a plurality of opening portions 46);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Li to form plurality of openings on the shield layer at locations that do not overlap with the touch electrodes as disclosed by Mishina in order to achieve the predictable result of preventing any interference between the antenna and the touch sensor.

	With respect to claim 3, Li as modified by Mishina discloses where the at least one radio frequency transparent section allows radio frequency transmission to pass through the shield and the touch sensor (Mishina; par 0090; discloses plurality of openings 46 are formed on the shield layer 40 at location that do not overlap with the touch electrodes; hence it is implicit that radio frequency signal would pass through the openings of the shield layer and through the touch sensor).

	With respect to claim 4, Li as modified by Mishina wherein the at least one radio frequency transparent section overlaps with the antenna (Li; fig. 40; Upon modification of shield layer 42 to have grid pattern with plurality of openings, the openings would overlap with the antenna 44).

	With respect to claim 5, Li doesn’t expressly disclose wherein the antenna layer is combined with a component layer;
	In the same field of endeavor, Mishina discloses wherein the antenna layer is combined with a component layer (fig. 6; discloses antenna 56 is integrated on the printed circuit board 28; see par 0097);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Li to integrate the antenna on the printed circuit board as disclosed by Mishina in order to reduce the number of layers on the stack; hence reducing the thickness of the device.

	With respect to claim 6, Li doesn’t expressly disclose further comprising a component layer between the antenna layer and the shield;
	In the same field of endeavor, Mishina discloses a component layer between the antenna layer and the shield (fig. 4; discloses shield layer 42 is formed on the substrate 40 that is disposed between the shield layer 42 and antenna 56 (see fig. 6 for antenna 56));
	Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Li to form the shield layer on a substrate as disclosed by Mishina in order to provide a support structure for the shield layer 42.

With respect to claim 10, Li doesn’t expressly disclose wherein the first set of electrodes is formed on a first stack of layers and the second set of electrodes is formed on a second stack of layers;
In the same field of endeavor, Mishina discloses wherein the first set of electrodes is formed on a first stack of layers and the second set of electrodes is formed on a second stack of layers (fig. 4; discloses X -axis electrode 34b formed on substrate 34 and Y axis electrodes 36b formed on different substrate 36);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Li to form the first set of electrode and second set of electrode on different substrate as disclosed by Mishina in order prevent the any electrical shorting between the two sets of electrodes while still detecting touch based on capacitance formed between the two sets of electrodes.


With respect to claim 13, Li disclose wherein the first set and second set of electrodes form at least one intersection (par 0035; discloses the first series 122 are strings respectively extending along the direction D, and the second series 124 are strings with extending directions intersected to the direction D); 
Li doesn’t expressly disclose the at least one radio frequency transparent section is offset from the at least one intersection;
In the same field of endeavor, Mishina discloses at least one radio frequency transparent section is offset from the at least one intersection (par 0090; discloses the opening portions 46 may be placed at non-projection positions where the X electrodes 34b, the Y electrodes 36b, and the detection electrodes 36c are not projected in the laminated direction);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Li to form plurality of openings on the shield layer at locations that do not overlap with the touch electrodes as disclosed by Mishina in order to achieve the predictable result of preventing any interference between the antenna and the touch sensor.


With respect to claim 14, Li discloses wherein the first set and second set of electrodes form at least one intersection (par 0035; discloses the first series 122 are strings respectively extending along the direction D, and the second series 124 are strings with extending directions intersected to the direction D); 
Li doesn’t expressly disclose the at least one radio frequency transparent section overlaps an anti-node formed by the first set of electrodes and the second set of electrodes;
In the same field of endeavor, Mishina discloses the at least one radio frequency transparent section overlaps an anti-node formed by the first set of electrodes and the second set of electrodes (par 0090; discloses the opening portions 46 may be placed at non-projection positions where the X electrodes 34b, the Y electrodes 36b, and the detection electrodes 36c are not projected in the laminated direction);
Therefore, it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Li to form plurality of openings on the shield layer at locations that do not overlap with the touch electrodes as disclosed by Mishina in order to achieve the predictable result of preventing any interference between the antenna and the touch sensor.

With respect to claim 18, Li don’t expressly disclose wherein the shield includes at least one radio frequency transparent section;
In the same field of endeavor, Mishina discloses antenna embedded input device  where the shield layer disposed between the touch layer and antenna layer includes at least one radio frequency transparent section (fig. 4; shield layer 40; par 0090; discloses the shield electrodes 42 may have layered main body portions 44 made of a conductive material, and, the main body portions 44 may be provided with a plurality of opening portions 46);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Li to form plurality of openings on the shield layer at locations that do not overlap with the touch electrodes as disclosed by Mishina in order to achieve the predictable result of preventing any interference between the antenna and the touch sensor.

With respect to claim 19, Li don’t expressly disclose wherein the antenna layer is combined with a component layer;
In the same field of endeavor, Mishina discloses wherein the antenna layer is combined with a component layer (fig. 6; discloses antenna 56 is integrated on the printed circuit board 28; see par 0097);
	Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Li to integrate the antenna on the printed circuit board as disclosed by Mishina in order to reduce the number of layers on the stack; hence reducing the thickness of the device.
With respect to claim 20, Li discloses an apparatus, comprising: a shield layer having a first side and a second side, wherein the second side is opposite the first side (see fig. 8; discloses a shield layer 42 having a front side and rear side opposite the front side); the first side being adjacent to a touch sensor;  (fig. 8; discloses the front side of the shield layer 42 is adjacent to touch sensor 300) the second side being adjacent to an antenna layer; (fig. 8; discloses the rear side of the shield layer 42 is adjacent to antenna 44);
Li doesn’t expressly disclose at least one radio frequency transparent section defined in the shield to minimize electrical interference to the touch sensor based at least, in part, on the location of an electrode in the touch sensor; and the at least one radio frequency transparent section to permit radio frequency to pass through the touch sensor based at least, in part, on a location and shape of an antenna formed on the antenna layer;
In the same field of endeavor, Mishina discloses at least one radio frequency transparent section defined in the shield to minimize electrical interference to the touch sensor based at least, in part, on the location of an electrode in the touch sensor; and the at least one radio frequency transparent section to permit radio frequency to pass through the touch sensor based at least, in part, on a location and shape of an antenna formed on the antenna layer (par 0090; discloses the shield electrodes 42 may have layered main body portions 44 made of a conductive material, and, the main body portions 44 may be provided with a plurality of opening portions 46. The main body portions 44 may be placed at projection positions where the X electrodes 34b, the Y electrodes 36b, and the detection electrodes 36c are projected in the laminated direction of the X electrode layer 34, the Y electrode layer 36, and the shield electrode layer 38. The opening portions 46 may be placed at non-projection positions where the X electrodes 34b, the Y electrodes 36b, and the detection electrodes 36c are not projected in the laminated direction);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Li to form plurality of openings on the shield layer where the plurality of openings do not overlap the touch sensor as disclosed by Mishina in order to achieve the predictable result of preventing any interference between the antenna and the touch sensor while allowing antenna to receive signal through the openings on the shield layer.



Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US Pub 2014/0253830) in view of Ruaro et al (US Pub 2019/0372205).

	With respect to claim 7, Li doesn’t expressly disclose wherein the antenna is constructed to be compatible to transmit a signal according to a Wi-Fi protocol;
	In the same field of endeavor, Ruaro discloses antennas for electronic device with wireless communications circuitry where the antenna is constructed to be compatible to transmit a signal according to a Wi-Fi protocol (par 0036; discloses wireless circuitry 34 may include transceiver circuitry 36, 38, 42, 46, and 54. Transceiver circuitry 36 may be wireless local area network transceiver circuitry. Transceiver circuitry 36 may handle 2.4 GHz and 5 GHz bands for WiFi® (IEEE 802.11) communications );
	Therefore it would have been obvious to one having ordinary skill in the art to modify the inventions disclosed by Li to include wireless communication circuitry that allows the device to communicate in a wireless as disclosed by Ruaro in order to allow device to communicate data with external devices in a wireless manner.

	With respect to claim 8, Li doesn’t expressly disclose wherein the antenna is constructed to be compatible to transmit a signal according to a short-range wireless protocol;
In the same field of endeavor, Ruaro discloses antennas for electronic device with wireless communications circuitry wherein the antenna is constructed to be compatible to transmit a signal according to a short-range wireless protocol (par 0038; discloses wireless circuitry 34 can include circuitry for other short-range. For example, wireless circuitry 34 may include circuitry for near field communications (NFC) transceiver circuitry 46 (e.g., an NFC transceiver operating at 13.56 MHz or another suitable frequency), etc);
Therefore it would have been obvious to one having ordinary skill in the art to modify the inventions disclosed by Li to include wireless communication circuitry that allows the device to communicate in a wireless over a short range as disclosed by Ruaro in order to allow device to communicate data with external devices that are in close proximity in a wireless manner.

	With respect to claim 9, Li doesn’t expressly disclose wherein the antenna is constructed to be compatible to transmit a signal according to a Near Field Communication (NFC) protocol;
	In the same field of endeavor, Ruaro discloses antennas for electronic device with wireless communications circuitry wherein the antenna is constructed to be compatible to transmit a signal according to a Near Field Communication (NFC) protocol  (par 0038; discloses wireless circuitry 34 can include circuitry for other short-range. For example, wireless circuitry 34 may include circuitry for near field communications (NFC) transceiver circuitry 46 (e.g., an NFC transceiver operating at 13.56 MHz or another suitable frequency), etc);
Therefore it would have been obvious to one having ordinary skill in the art to modify the inventions disclosed by Li to include wireless communication circuitry that allows the device to communicate in a wireless over a short range as disclosed by Ruaro in order to allow device to communicate data with external devices that are in close proximity using NFC.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                         /MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/19/2022